UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 NYC MEDICAL PRACTICE, P.C. d/b/a GOALS
 AESTHETICS & PLASTIC SURGERY and NYC
 MEDICAL PRACTICE IP HOLDINGS, CORP.,                            19-cv-162 (ARR) (RML)

                   Plaintiffs,                                   Not for electronic or print
                                                                 publication
                   v.
                                                                 Opinion & Order
 DAVID SHOKRIAN; DAVID SHOKRIAN, P.C. (a New
 York Professional Corporation); MILLENNIAL PLASTIC
 SURGERY, PLLC (a New York Professional Limited
 Liability Company); FARAI MAKONI; IRINA
 KHAIMOVA; EUROPEAN BEAUTY CENTER; EBC
 PLASTIC SURGERY; ISIS RICHARDSON;
 SURGERY411 (a fictitious Instagram profile);
 CHRISMARY RODRIGUEZ; NATASHA LOBRANO;
 JOHN DOES 1-50; and BUSINESS ENTITIES A-K,

                   Defendants.


ROSS, United States District Judge:

       On January 9, 2019, plaintiffs, NYC Medical Practice, P.C., d/b/a Goals Aesthetics and

Plastic Surgery, and NYC Medical Practice IP Holdings, Corp. (“plaintiff” or “Goals”), filed a

104-page complaint in this court. Compl., ECF No. 1. Goals, a plastic-surgery center

headquartered in Kings County, New York, is claiming that defendant David Shokrian, along

with his agents and associates, stole plaintiff’s intellectual property and defamed plaintiff. The

complaint includes 24 causes of action, including Lanham Act violations, copyright

infringement, conspiracy, and defamation. See id. ¶¶ 145–311.

       On March 22, 2019, the case was referred to mediation by Magistrate Judge Levy at the

parties’ request. See Mar. 22, 2019 Minute Entry. On April 29, 2019, plaintiff filed a motion for

a temporary restraining order and preliminary injunction against defendants Isis Richardson and

                                                 1
her Instagram profile “surgery411.” See Order to Show Cause, ECF No. 55; Lurie Decl., ECF

No. 55-2; Pl.’s Mem. in Supp. Order to Show Cause, ECF No. 55-4 (“Pl.’s Br.”). Plaintiff seeks

an order restraining and enjoining defendants from the following activities:

                  1. Posting photographs alleged to be taken within Plaintiff’s
                     medical practice office;
                  2. Posting confidential or internal business records or
                     communications from Plaintiff’s business including, but not
                     limited to, internal messages between Plaintiff and its employees
                     with respect to operations or promotions;
                  3. Posting defamatory or other references as to Plaintiff or its
                     agents, owners, members, principals, managers, employees or
                     doctors pending a final adjudication of this matter to keep the
                     status quo;
                  4. Making any posts attempting to dissuade individuals from
                     seeking or obtaining services from Plaintiff or attempting or
                     otherwise inducing any parties to cancel any appointments with
                     Plaintiff;
                  5. Creating any other social media presences or profiles to perform
                     the same conduct being barred herein;

Order to Show Cause 1–3.

         It appears that plaintiff filed this motion for injunctive relief in response to Richardson’s

April 28, 2019 Instagram postings 1 of audio recordings between Ella Voskin, Goals’ owner’s

wife, and Maddie Rojas, a former Goals employee. See Griffith Decl. ¶¶ 4–18; Lurie Decl. ¶ 14;

Pl.’s Br. Richardson labels the recordings “shocking” and claims they include Ella stating that

she will “never hire black people again.” Lurie Decl. Ex. B, at 11, ECF No. 55-2. 2 In connection

with these posts, Richardson writes that Ella is “racist.” See id. at 11, 52. Plaintiff does not deny

that Ella is one of the parties in the audio recordings. See Ella Decl. ¶ 6 (“The other party in the

alleged discussions was [Maddie] Rojas who, until recently, was a practice manager at Goals.”);


1
 For the purposes of this opinion, I assume that Richardson is in fact the operator of “surgery411” and
“surgery411backup.” See, e.g., Griffith Decl. ¶¶ 8–11; Voskin Decl. ¶ 9, ECF No. 55-3.
2
 Richardson also posted screenshots of text conversations between Ella and anonymous sources in which Ella
criticizes the work ethic of black employees. See Lurie Decl. Ex. B, at 52–53.

                                                         2
see also Lurie Decl. ¶ 14; Pl.’s Br. 6. However, plaintiff asserts that Richardson’s “false and

defamatory claims of racism” are causing plaintiff “reputational and financial harm.” Pl.’s Br. 6.

       At its core, plaintiff’s claim is one of defamation. Regardless, plaintiff also alleges

tortious interference and violations of N.Y. Penal Law § 250.05 (prohibiting eavesdropping) and

18 U.S.C. § 2511 (prohibiting the interception and disclosure of wire, oral, or electronic

communications). See id. at 5–6; Lurie Decl. ¶ 14. Because plaintiff has failed to put forward any

evidence demonstrating a likelihood of success on the merits, plaintiff’s motion for injunctive

relief is denied. Further, because the record before me “permits [me] to conclude that there is no

factual dispute which must be resolved by an evidentiary hearing,” I find a hearing on this matter

unnecessary. Lebron v. Armstrong, 289 F. Supp. 2d 56, 59–60 (D. Conn. 2003); see also Moore

v. Consolidated Edison Co. of New York Inc., 409 F.3d 506, 512 (2d Cir. 2005) (affirming the

district court’s denial of an evidentiary hearing on a motion for preliminary relief when the

issues could be resolved through the paper record).

                                          DISCUSSION

       “Generally, a party seeking a preliminary injunction must establish (1) irreparable harm

and (2) either (a) a likelihood of success on the merits, or (b) sufficiently serious questions going

to the merits of its claims to make them fair ground for litigation, plus a balance of the hardships

tipping decidedly in favor of the moving party.” Miller v. Miller, No. 3:18-cv-01067 (JCH), 2018

WL 3574867, at *2 (D. Conn. July 25, 2018) (quoting Oneida Nation of New York v. Cuomo,

645 F.3d 154, 164 (2d Cir. 2011)). In defamation cases, because of First Amendment concerns

and the availability of adequate remedies at law, “the Second Circuit has long ‘subscribed to the

majority view that, absent extraordinary circumstances, injunctions should not ordinarily issue.’”

Id. at *3 (quoting Metro. Opera Ass’n, Inc. v. Local 100, Hotel Employees & Rest. Employees



                                                  3
Int’l Union, 239 F.3d 172, 177 (2d Cir. 2001)); see also TVC Albany, Inc. v. Am. Energy Care,

Inc., Nos. 1:12–CV–1471 (MAD/CRH), 1:12–CV–1472 (MAD/CRH), 2012 WL 5830705, at *5

(N.D.N.Y. Nov. 16, 2012).

  I.    Plaintiff has not demonstrated a likelihood of success on the merits with respect to
        its defamation claim.

        “To state a claim for defamation under New York law, the plaintiff must allege (1) a false

statement about the plaintiff; (2) published to a third party without authorization or privilege; (3)

through fault amounting to at least negligence on [the] part of the publisher; (4) that either

constitutes defamation per se or caused ‘special damages.’” MiMedX Grp., Inc., v. Sparrow Fund

Mgmt. LP, No. 17 Civ. 7568 (PGG), 2018 WL 4735717, at *7 (S.D.N.Y. Sept. 29, 2018)

(alteration in original) (quoting Gargiulo v. Forster & Garbus Esqs., 651 F. Supp. 2d 188, 192

(S.D.N.Y. 2009)). Truth is an absolute bar to a defamation claim. See 43A N.Y. Jur. Defamation

& Privacy § 98 (2019). Further, plaintiffs, whether private or public figures, bear the burden of

proving the falsity of the allegedly defamatory statements. See id. (“[P]laintiffs alleging

defamation bear the burden of proving that the statements are false, and the inquiry only

advances to the issues of whether the statements are defamatory or published with malice after

their falsity is established.” (citations omitted)).

        Plaintiff provides no evidence that Richardson’s statements about the audio recordings

are false. Rather, in describing the recordings, plaintiff simply attempts to shift the blame for any

offensive statements from Ella to Maddie. See Lurie Decl. ¶ 14 (noting that “[the] employee is

advising to not hire black people and [Ella is] joining in the gripe conversation”); Pl.’s Br. 6

(“[Maddie] is ‘egging’ the other individual on and making comments about the work ethic of

certain African American women.”); Ella Decl. ¶ 7 (“Maddie, who has told me that she was both

African American and Hispanic, makes innumerable comments on the recordings making

                                                       4
derogatory comments about other African Americans.”). This blame-shifting does not indicate

falsity—plaintiff has provided no evidence that Ella did not make the statements in the audio

recordings or that Ella’s statements were not racist. Thus, plaintiff has not demonstrated any

likelihood of meeting its burden, and any injunctive relief related to its defamation claim is

therefore improper. 3

 II.     Plaintiff has not demonstrated a likelihood of success on the merits with respect to
         its tortious interference claim.

         “[T]ortious interference with prospective customer relations requires that the plaintiff

show: ‘(1) [that] it had a business relationship with a third party; (2) the defendant knew of that

relationship and intentionally interfered with it; (3) the defendant acted solely out of malice, or

used dishonest, unfair, or improper means; and (4) the defendant’s interference caused injury to

the relationship.’” In re Document Tech. Litig., 275 F. Supp. 3d 454, 461 (S.D.N.Y. 2017)

(quoting American Bldg. Maintenance Co. of New York v. Acme Property Servs., Inc., 515 F.

Supp. 2d 298, 316 (N.D.N.Y. 2007)).

         Plaintiff’s tortious interference claim rests entirely on its defamation claim. See, e.g., Pl.’s

Br. 5 (arguing that it has shown likelihood of success on the merits with respect to its tortious

interference claim because “tagging innumerable partners and others with the false and

defamatory claims of racism, etc.” demonstrates “an intent to cause reputational and financial

harm”). As discussed above, plaintiff has provided no evidence that defendants’ statements were

dishonest. Accordingly, plaintiff has failed to demonstrate a likelihood of success on the merits




3
  Plaintiff also makes general allegations of defamation not directly related to the audio recordings. See, e.g., Lurie
Decl. ¶ 2; Pl.’s Br. 4 (“All that is requested is to have these Defendants stop posting defamatory (or questionably
defamatory) posts about Plaintiffs and/or Plaintiff’s trade secrets . . . .”). Because plaintiff has provided no evidence
demonstrating the false nature of the statements made by Richardson, plaintiff’s request for injunctive relief is
denied.

                                                            5
(or a sufficiently serious question going to the merits) with respect to its tortious interference

claim.

III.     Plaintiff has not demonstrated a likelihood of success on the merits with respect to
         its eavesdropping and wiretapping claims.

         Plaintiff also alleges violations of state eavesdropping and federal wiretapping law on the

grounds that “no active participant [in the audio recordings] appears to be the individual making

the recordings.” Pl.’s Br. 6. As plaintiff concedes, a statutory violation could only have occurred

if neither party to the conversation was the party recording the conversation. See id. at 7; see also

18 U.S.C. § 2511(2)(d) (“It shall not be unlawful under this chapter for a person not acting under

color of law to intercept a wire, oral, or electronic communication where such person is a party

to the communication or where one of the parties to the communication has given prior consent

to such interception unless such communication is intercepted for the purpose of committing any

criminal or tortious act in violation of the Constitution or laws of the United States or of any

State.”); People v. Powers, 839 N.Y.S.2d 865, 866 (App. Div. 2007) (noting that “[a] recorded

conversation does not constitute the crime of eavesdropping” under New York law where “it has

been obtained with the consent” of either party).

         Here, plaintiff has provided a declaration by Ella Voskin stating that she did not record

the conversation or consent to it being recorded. See Ella Decl. ¶ 5. Plaintiff, however, provides

no evidence that Maddie did not record the conversation, which is the most likely explanation for

how it came to be. See, e.g., Pl.s’ Br. 7 (“The only party who [could have recorded the

conversation] is Ms. Rojas though we do not believe so.”); Ella Decl. ¶ 8 (“I do not have reason

to believe that Maddie recorded any conversations . . . .”). Thus, plaintiff has failed to show a

likelihood of success on its eavesdropping or wiretapping claims. Further, plaintiff’s request for

relief in relation to these alleged statutory violations—i.e., that the issue “be referred to the U.S.

                                                   6
Attorney’s Office” (Pl.’s Br. 6)—is unrelated to its claim for injunctive relief and is not an

appropriate request for this court.

                                                CONCLUSION

         For the reasons stated in this opinion, plaintiff’s request for preliminary injunctive relief

is denied without a hearing. 4


SO ORDERED.



Date: May 1, 2019                                                                ________/s/______________
      Brooklyn, New York                                                         Allyne R. Ross




4
 Because plaintiff’s supplemental letters (ECF Nos. 56–57) contain no legal bases for granting injunctive relief, I do
not address them.

                                                          7
